Dismissed and Memorandum Opinion filed March 6, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00994-CV

        VANDERBILT MORTGAGE AND FINANCE INC., Appellant
                                          V.
                           SUSAN L. BAKER, Appellee

      On Appeal from the County Court at Law No. 4 and Probate Court
                          Brazoria County, Texas
                      Trial Court Cause No. Cl156700

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed December 14, 2017. The notice of
appeal was filed December 6, 2017. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (West 2013).
         On January 23, 2018, this court ordered appellant to pay the appellate filing
fee on or before February 7, 2018, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed
to comply with notice from clerk requiring response or other action within specified
time).


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                           2